 394DECISIONSOF NATIONALLABOR RELATIONS BOARDHandy Dan's Convenience Store,'Dan Dickhaut,d/b/a Handy Dan, a/k/a Crosstown- Food &Liquors,/b/a Handy Dan's ConvenienceStore No.2 andDebbieWilliamsandUnitedFood and CommercialWorkers Local 219,Chartered by . United Food and CommercialWorkers International Union,AFL-CIO-CLC.Cases 14-CA-17765 and 14-CA-1777114 May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS,HUNTER AND DENNISOn a charge filed by an individual 10 December1984 and a charge filed by the Union 13 December1984 and amended 7 January 1985, the GeneralCounsel of the National Labor Relations Boardissued a consolidated complaint 21 January 1985against the Company, the Respondent, alleging thatithas violated Section 8(a)(5), (3), and (1) of theNational Labor Relations Act.The complaint alleges that the Company violatedSection 8(a)(3) and (1) of the Act by posting anotice changing the working hours of its employ-ees effective 10 December 1984; by dischargingemployees Myler and Robinson about 11 Decem-ber 1984; by constructively discharging employeeCollins about 13 December 1984 and employeeWilliams about 24 December 1984; and by failingand-refusing to rescind its decision to change theemployees' working hours or to reinstate the fournamed employees: The complaint further allegesthat about 11 November 1984 the Union was desig-nated the exclusive collective-bargaining represent-ative of the employees and that since about 7 De-cember 1984 the Company has failed and refusedto recognize and bargain with the Union. The com-plaint also alleges that the change in working hoursand the four discharges constitute unfair laborpractices so serious and substantial in character thatthe possibility of erasing the effects of these unfairlabor practices and of conducting a fair election bythe use of traditional remedies is slight and thatemployeesentiments,havingbeenexpressedthrough authorization cards, would be protectedbetter by the issuance of a bargaining order. Thecomplaint further alleges that the Company violat-ed Section 8(a)(5) and (1) by unilaterally changingthe employees' working hours and by refusing torecognize and bargain with the Union. Althoughproperly served copies of the charges and com-plaint, the Company has failed to file an answer.On 27 February 1985 the General Counsel ' filedwith the Board a Motion for Default SummaryJudgment. On 1 March 1985 the Board issued anorder transferring the proceeding to the Board andaNotice to Show Cause why the, motion shouldsponse to the Notice to Show Cause. The allega-tions in the-motion therefore,are undisputed.Ruling on Motion for Default SummaryJudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days fromthe service, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." Further, according totheMotion for Default Summary Judgment, on 4February 1985 counsel for the General Counselmailed to the Company a letter advising it of itsobligation to file an answer and further advisingthat, unless an answer was received by the close ofbusiness on 8 February 1985, a'Motion for Summa-ry Judgment would be filed. As noted above, theCompany has failed to file an answer to the com-plaint,and has failed to file a response to theNotice to Show Cause. Accordingly, in the ab-sence of good cause being shown for failure to filea timely answer, we grant the General Counsel'sMotion for Default Summary Judgment insofar asthe complaint alleges that the - Company violatedSection 8(a)(3) and (1) of the Act by changing theworking hours of its employees, by dischargingemployees Myler and Robinson and constructivelydischarging employees Collins andWilliams, andby failing and refusing to reinstate those employeesor to rescind its decision changing the employees'working hours.As noted above, the complaint additionally al-leges that these unfair labor practices are so seriousand substantial in character that the possibility oferasing the effects of these unfair labor practicesand of conducting a fair election by the use of tra-ditional remedies is slight and that employee senti-ment, having been expressed through authorizationcards, would be protected better by the issuance ofa bargaining order. In determining whether a bar-gaining order is appropriate to remedy an employ-er'smisconduct,we utilize the test delineated inNLRB v. Gissel Packing Co.,395 U.S. 575 (1969).In evaluating the nature and pervasiveness of acompany's unfair labor practices, that test requiresus to consider many factors before making a deter-mination as to whether a bargaining order is war-.ranted. See,e.g.,OhioNew & Rebuilt Parts, 267NLRB 420 (1983);MartinCityReadyMix, 264NLRB 450 (1982). The complaint in the instant275 NLRB No. 61 HANDY DAN'S CONVENIENCE STOREcasemerely alleges that the Company unlawfullydischarged two employees,constructivelydis-charged two employees,and changed the employ-ees'working hours. The complaint further allegesin conclusionary terms that such unfair labor prac-ticespreclude the holding of a fair election andthat therefore a bargaining.ordei is warranted. In'our view,the' complaint does not allege sufficientfacts to determine whether a bargaining order iswarranted and whether the Company--thereforeviolated Section 8(a)(5) and(1)of the At as al-leged.SeePower Jet Industrial Cleaning,270_NLRB975 (1984).Accordingly,we deny the Motion. forDefault Summary Judgment insofar as it allegesthat a bargaining order is appropriate and that theCompany violated-Section 8(a)(5) and(1)of theAct.On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company is an Illinois corporation engagedin the retail sale of liquor,food,grocery items, andrelated products. -During the year ending 31 De-cember 1984, a representative period,the Compa-ny, in the course and conduct of its business oper-ations, derived gross revenues in excess of $500,000and purchased and caused to be transported anddelivered at its Swansea,Illinois store goods andsupplies valued in excess of$5000 directly frompoints outside'the State of Illinois.We find that theCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) -of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.-n. ALLEGED UNFAIR LABOR PRACTICESAbout 7 December 1984 the Company changedthe hours of employment of its employees effective10December 1984, thereby subjecting them to.more onerous working conditions. About 11 De-cember 1984 the Company discharged.employe esRobinson and Myler.About 13.December 1984 theCompany constructively discharged employee Col-linsand about 24 December 1984 constructivelydischarged employee Williams. Since 7 December1984, the Company has failed and refused to re-scind its decision to change the hours of employ-ment of its employees or to reinstate the fournamed employees.The Company engaged in theabove conduct in order to discourage employees'union activities and/or protected concerted activi-ties.Accordingly,we find that the Company has dis-criminated, and is discriminating;in regard to the395hire or tenure or terms or conditions of employ-ment of its employees,thereby discouraging mem-bership in a labor organization,and that the Com-pany thereby has engaged in, and is engaging in,unfair labor practices within the meaning of Sec-tion 8(a)(3) of theAct.Wefurther find that theCompany has interfered with,restrained,and co-erced,and is interfering with, restraining,and co-ercing its employees in the exercise of the rightsguaranteed in Section7 of theAct, and thereby hasengaged in, and is engaging,in,unfair'labor prac-ticeswithin themeaning of Section 8(a)(1) of theAct.CONCLUSIONS OF LAWBy changing the employees'working hours ef-fective 10 December 1984, by discharging employ-eesMyler and Robinson about 11 December 1984,by constructively discharging employee Collinsabout 13 December 1984 and employee Williamsabout 24 December 1984, and thereafter by failingand refusing to rescind its decision to change theemployees'working hours and failing and refusingto reinstate the four above-named employees, theCompany has engaged in unfair-labor practices af-fecting-commerce within the meaning of Section8(a)(3) and(1) and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(3) and(1) of the Act, we shall order itto cease and desist and to take certain affirmativeaction'designed to effectuate the policies of theAct.We shall order the Respondent to rescind its10December 1984 changes in the employees'working hours. We also shall order the Respondentto offer employees Myler, Robinson,Collins, andWilliams immediate and full reinstatement to theirformer positionsor, ifthose positions no longerexist, to substantially equivalent positions,withoutprejudice to their seniority or any other rights orprivilegespreviouslyenjoyed.We further shallorder the Respondent to make the above-namedemployees whole for any loss of earnings they-mayhave suffered as a result of the discriminationagainst them,to be.computed in the manner pre-scribed inF.W. Woolworth Co.,90 NLRB 289(1950),with interest as prescribed inFlorida SteelCorp.,231NLRB 651(1977).SeeIsisPlumbingCo., 138 NLRB716 (1962).We also shall order theRespondent to. remove fro-a its files any referenceto the-unlawful discharges`and to notify the em-ployees in writing that this has been done and thatthe unlawful discharges will not be used as a basisfor future personnel actions against them.We also 396-DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall order the Respondent to post an appropriatenotice to employees.ORDERThe National- Labor Relations Board orders thatthe Respondent, Handy Dan's Convenience Store,Dan Dickhaut, d/b/a Handy Dan, also known asCrosstown Food & Liquors, Inc. d/b/a HandyDan's Convenience Store No. 2, Swansea,Illinois,its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Changing employees' working hours in ordertodiscourage their membership in, activities onbehalf of, and sympathies for Local 219, UnitedFood and CommercialWorkersInternationalUnion, AFL-CIO-CLC or any other labor organi-zation.-(b)Discharging. or constructively dischargingand failing and refusing to reinstate employees, orotherwise discriminating against employees, be-cause of their union membership, activities, andsympathies.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) -Rescind the 10 December 1984 changes in theemployees'- working hours.(b)Offer employees Myler, Robinson, Collins,andWilliams immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or other rights or privilegespreviously enjoyed, and make them whole for anyloss of earnings and - other benefits suffered as aresultof the discrimination against them in themanner set forth in the remedy section of this deci-sion._(c)Expunge from its files any reference to theunlawful discharges of Myler, Robinson, Collins,and -Williams, and notify them in writing that thishas been done and that evidence of their unlawfuldischargeswill not be usedas a basisfor futurepersonnel actions against them.(d) Preserve and, on request, make available tothe Board or its agents for -examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount- of backpay due under the terms of thisOrder.(e) Post at its Swansea, Illinois facility copies ofthe attached notice marked "Appendix."1 Copiesof the notice, on forms provided by the Regional-Director for Region 14, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-'ceipt and maintained for 60' consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material. -(f).Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.'If thisOrder is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Postedby Order of the Na-tionalLaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "-APPENDIXNOTICE To EMPLOYEES-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT change employees' working hoursin order to discourage their membership in, activi-tieson behalf of, and sympathies for Local 219,United Food and Commercial Workers Internation-alUnion, AFL-CIO-CLC or any other labor orga-nization.WE WILL NOT discharge or constructively dis-charge and fail and refuse to reinstate employees,or otherwise discriminate against employees, be-cause of - their union membership; activities, andsympathies.WE WILL NOT in any -like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL-rescind the 10 December 1984 changesin the employees' working hours.-WE WILL offer employees Myler, Robinson, Col-lins, andWilliams immediate and full reinstatementto their former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed. HANDY DAN'S CONVENIENCE' STORE-397WE WILL make the above-named employeeswhole for any.loss of earnings they may have suf;fered as a result of the discrimination against them,with interest.-WE WILL notify Myler,Robinson,Collins, andWilliams that we have removed from our files any-discharges and that evi-dence of their unlawful`discharges will not be usedagainst them in any way.HANDY DAN'S CONVENIENCE STORE,DAN DICKHAUT, D/B/A HANDYDAN, A/K/A CROSSTOWN-FOOD &LIQUORS,INC. D/B/A HANDY DAN'SCONVENIENCE STORE No. 2I